SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release is intended to serve asa
written agreement modifying and amending the previously entered Settlement
Agreement and Mutual Release entered by the parties on February 2, 2016, and
meets the requirements of that agreement’s Paragraph 8 concerning modification by
written instrument.

The parties have reached an agreement to resolve all claims currently
pending between them contingent on the United States District Court for the
Eastern District of North Carolina granting a joint motion to dismiss Rainbow
School’s pending motions. In the event that joint motion is not granted or the Court
in that matter continues to proceed in any form of contempt determination except
as specifically described below, the parties agree that this agreement is null and
void.

Subject to the contingency above, the parties agree to amend their prior
agreement as follows, and incorporate all other terms of that agreement by
reference:

1. Rainbow Early Education Holding, LLC and REE Southeast, Inc. shall
cause to be paid to Rainbow School, Inc. the sum of $265,000 by wire transfer to
Olive & Olive, P.A. in trust for Rainbow School, Inc., or any other account
designated by Rainbow School, Inc. within three business days after an order
granting the parties’ joint motion to dismiss is entered, with wire transfer
instructions to be provided by Rainbow School, Inc. or its counsel no later than the
date the parties’ joint motion to dismiss is filed.

2. In consideration for the above sum, the parties to this agreement restate
in full the prior agreement's Paragraph 2 with the sole amendment that the mutual
release is agreed to apply to any claim based on any conduct occurring prior to the
date that the above described funds are paid, including any past violations
identified in the below referenced audit report which are remedied or otherwise not
ongoing or continuing in nature. This includes, but is not limited to, any claim
arising out of Rainbow School’s Third Motion For Contempt, request for attorney’s
fees related to that motion or the consolidated appeal to the Fourth Circuit, and any
claim based on the exhibits previously tendered by Rainbow School during the
pendency of the Third Motion for Contempt.

3. Moreover, the parties agree to the following additional terms:
a. The audit conducted pursuant to Court Order has been completed and

a copy of the auditors’ report has been provided to the parties on September 24,
2018. REEH & REES are responsible for payment of the audit as previously

1 of 4
Case 5:14-cv-00482-BO Document 159-1 Filed 10/15/18 Page 1 of 4
ordered. REEH & REES agree to use their best efforts to remedy each ongoing or
continuing violation of the underlying consent injunction identified by the audit
report within 30 days of execution of this agreement, including but not limited to
taking steps to cause all inaccurate online directory listings to be corrected. The
Parties agree that “best efforts” means that REEH & REES will undertake actions
within its own corporate control but not guarantee the future behavior of third
parties including, but not limited to, any internet site or business not owned by
REEH & REES; except that a successor to the business of REEH & REES and any
operator of Fayetteville Child Care Center shall not be deemed a “third party” to
this Agreement because such successors and operators are deemed “related or
affiliated entities” of REEH & REES. REEH & REES will request each involved
third party to conform its/his/her conduct to the underlying injunction in order to
remedy the violation, and will take any steps necessary identified by the third party
in response to the request within 14 days of such a response. If the ongoing
violation or inaccurate directory listing continues, REEH & REES shall make a
further three requests of the involved third party, at biweekly intervals. Should
these efforts prove unsuccessful, REEH & REES shall provide Rainbow School with
a copy of the attempts they have made to correct the situation, and any response(s)
they have received, and shall authorize Rainbow School to follow up with the third
party in an attempt to obtain resolution.

b. Within 30 days, REEH & REES shall contact the top five major search
US engines (Google, Bing, Yahoo, Ask.com, and AOL.com) and Mapquest, and
request they dissociate Rainbow School from any searches for the Fayetteville Child
Care Center or their own web presence, facilities, parents, or subsidiaries.
Furthermore, if any response requiring further action is sent in response to these
requests, REEH & REES agree to take such further action specifically identified
within 14 days of receipt of the response.

C. Within 30 days, REEH & REES shall request that the North Carolina
Division of Child Development and Early Education correct records relating to the
Fayetteville Childcare Center such that the corporate name, “REE Southeast, Inc.”,
is listed on Notices of Administrative Action previously issued relating to the
Fayetteville Child Care Center, and shall ensure future state records use that
corporate name or another corporate name that does not include the word
“Rainbow.” Among other things, REEH & REES shall not themselves, in the
future, file documents with the State related to any facility in the Fayetteville,
North Carolina metropolitan area that include the name “Rainbow.” In the event
that no response to the initial request for correction is received, REEH & REES
shall make a further three requests at biweekly intervals. Should these efforts
prove unsuccessful, REEH & REES shall provide Rainbow School with a copy of the
attempts they have made to correct the situation, and any response(s) they have
received, and shall authorize Rainbow School to follow up with the State in an
attempt to obtain resolution.

2 of 4
Case 5:14-cv-00482-BO Document 159-1 Filed 10/15/18 Page 2 of 4
d. Within 30 days, REEH & REES shall ensure that all current vendors
of the Fayetteville Child Care Center are or have been informed to submit invoices
in the name of REE Southeast, Inc. or another corporate name that does not include
the word “Rainbow.” The parties agree that REEH & REES are not responsible for
a third party’s use of the prohibited term where that vendor has been provided
correct billing information that excludes use of the prohibited term; however, upon
receipt of an invoice displaying such incorrect useage, REEH & REES shall respond
with a further notice as to the correct name in which invoices are to be submitted.

e. If new breaches of the injunction occur or those identified in the audit
report continue after the close of the 30-day cure-period following the execution of
this agreement, then Rainbow School will be free to bring a further motion for
contempt, except as limited by the requirement of notice set out in paragraph 5
below.

f. With respect to the notice requirement provided in the settlement
agreement, if there is a first violation after the 30-day period has ended, Rainbow
School will give notice of the violation by letter as set out in the prior agreement,
which shall be addressed to Chris Kind, or any future permanent or interim general
counsel of REEH or its successor, and Carl Newman of Cranfill Sumner & Hartzog
LLP, or any other attorney identified by REEH, with the exception that the
previously agreed to ten-day cure period shall be extended to 21 days for this first
violation. If, after the 21-day cure period, the identified breaches continue, then
Rainbow School may file a motion for contempt with respect to the violations
identified in the notice letter. If additional violations are noted after the 21-day
cure period has passed, then the requirement to give written notice in advance is
terminated for any future conduct and shall no longer apply to actions to enforce the
terms of the consent injunction.

3 of 4
Case 5:14-cv-00482-BO Document 159-1 Filed 10/15/18 Page 3 of 4
RAINBOW SCHOOL, Inc.

QLotl bichon lagisy)9/
(Signature) ( ate

‘Red
(Printed Name)

RAINBOW EARLY EDUCATION HOLDING, LLC
REE SOUTHEAST, INC.

 

fo [ i z ~,
Jf ; ef il es es ! Kn /t i } i}
f t/ J AG a ss i vi; \ »/ | x
(Signature) (Date)
iy ff
fdlAd

 

 

(Printed Name)

4 of 4
Case 5:14-cv-00482-BO Document 159-1 Filed 10/15/18 Page 4 of 4
